This was a suit instituted in the Justice Court, thereafter appealed to the County Court, to recover $110, the payment of which by the plaintiff, it was alleged, had been induced by fraudulent representations on the part of an agent of the defendant. The judgment of the County Court was reversed and judgment for appellant rendered by the Court of Civil Appeals. Application for writ of error was made to this court upon the ground that the decision was in conflict with that of another Court of Civil Appeals. It was dismissed for want of jurisdiction.
The case is one in which the judgment of the Court of Civil Appeals is by statute made final. Art. 1591, Rev. Stats.; Cole v. State, 106 Tex. 472, 170 S.W. 1036. In cases of which the jurisdiction of the Court of Civil Appeals is final, a conflict of decision does not confer jurisdiction upon this court to grant a writ of error. Gallagher v. Rahm, 88 Tex. 514, 32 S.W. 523. The motion is accordingly overruled.